Exhibit 10.3

THIRD AMENDMENT TO STRATEGIC ALLIANCE AGREEMENT

THIS THIRD AMENDMENT TO STRATEGIC ALLIANCE AGREEMENT, dated as of August 18,
2009 (this “Amendment”), is made by and between Elite Pharmaceuticals, Inc., a
Delaware corporation, on the one hand, and Epic Pharma, LLC, a Delaware limited
liability company, and Epic Investments, LLC, a Delaware limited liability
company, on the other hand, relating to that certain STRATEGIC ALLIANCE
AGREEMENT, dated as of March 18, 2009 (as amended, the “Alliance Agreement”).
Capitalized terms used herein and not otherwise defined have the meaning
assigned to such terms in the Alliance Agreement.

          WHEREAS, the parties hereto have agreed to amend the Alliance
Agreement as hereinafter provided.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
herein, and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

          1. Amendment. Section 4.10(a) of the Alliance Agreement is hereby
amended by deleting the date “July 31, 2009” which appears therein and inserting
“October 30, 2009” in its place.

          2. Effect of Amendments. Except as expressly amended herein, the terms
of the Alliance Agreement are incorporated herein by reference as if fully set
out and shall remain in full force and effect in accordance with their terms.

          3. Severability. If any provision or portion of this Amendment shall
be determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Amendment shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.

          4. Counterparts; Delivery by Facsimile. This Amendment may be executed
in any number of counterparts with the same effect as if all parties hereto had
signed the same document. All counterparts shall be construed together and shall
constitute one Amendment. This Amendment and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or email, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or email
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation of a contract and each such party forever waives
any such defense.

          5. Governing Law; Consent to Jurisdiction. All questions concerning
the construction, validity, enforcement and interpretation of this Amendment
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New Jersey, without regard to the principles of conflicts
of law thereof. Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Amendment and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
If either party shall commence an action or proceeding to enforce any provisions
of this Amendment, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

          6. Headings. The headings contained in this Amendment are for
reference purposes only and shall not be deemed to be part of the Amendment or
to affect the meaning or interpretation of this Amendment.

(Remainder of Page Intentionally Left Blank; Signature Page Follows)

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Amendment is executed by the parties hereto
as of the day and year first above written.

 

 

 

 

 

ELITE PHARMACEUTICALS, INC.

 

 

 

 

 

 

By: 

/s/ Chris Dick

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Chris Dick

 

 

 

Title: President, Chief Operating Officer and
Acting Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIC PHARMA, LLC

 

 

 

 

 

 

By:

/s/ Ashok G. Nigalaye

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Ashok G. Nigalaye, Ph.D.

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

EPIC INVESTMENTS, LLC

 

 

 

 

 

 

By:

EPIC PHARMA, LLC, its Managing Member

 

 

 

 

 

 

By:

/s/ Ashok G. Nigalaye

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Ashok G. Nigalaye, Ph.D.

 

 

 

Title: President and Chief Executive Officer

 


--------------------------------------------------------------------------------